DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on December 28, 2021.  Claims 1, 2, 8, 11, 12, 18, 21, 22, and 28 are amended.  Claims 1-30 are pending in the case.  Claims 1, 11, and 21 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
 
Applicant’s Response
In the Amendment filed on December 28, 2021, Applicant amended the claims and provided arguments in response to the rejection of the claims under 35 USC 102 and 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that Mullins does not disclose the features recited in the amendments to the claims, i.e. “wherein determining modifications in each revision of each source document includes calculating the difference between at least two non-successive revisions of each source document.”  Applicant’s argument is persuasive.
Therefore, the previous rejection is withdrawn.  However, new grounds of rejection are provided below.  

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 8-15, 19, 20-25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 20170199657 A1) in view of Glover (US 20140281872 A1).
With respect to claims 1, 11, and 21, Mullins teaches: 
an apparatus for maintaining modification management of a tailored document based on transcluded portions of one or more source documents (e.g. paragraph 0019, incorporating pre-existing content into target document my selecting that content within source document then performing interactions for transferring the selected content to a particular position in the target document; paragraph 0024, when document is revised, the facility determines whether the revisions affect any portions of the document that have been incorporated into other documents, and applies revisions within target documents), comprising: a data storage including storage of a computer program code; a central processing unit communicating with the data storage, the central processing unit under program control; a display in communication with the central processing unit, the central processing unit configured to cause the apparatus to perform a method (e.g. paragraph 0045, Fig. 2, computer systems on which the facility operates, such as  server computer systems, desktop computer systems, laptop computer systems, netbooks, mobile phones, personal digital assistants, televisions, cameras, automobile computers, electronic media players, etc., which include a central processing unit/CPU 201 for executing computer programs, computer memory 202 for storing programs and data while they are being used, persistent storage device 203 for persistently storing programs and data, media drive 204 for reading programs and data stored on computer readable medium; paragraph 0047, display presented by the facility
a  computer program product embodied on a non-transitory computer readable memory, comprising computer program code configured to perform maintaining modification management of a tailored document based on transcluded portions of one or more source documents, and further configured to perform the method (e.g. paragraph 0019, incorporating pre-existing content into target document my selecting that content within source document then performing interactions for transferring the selected content to a particular position in the target document; paragraph 0024, when document is revised, the facility determines whether the revisions affect any portions of the document that have been incorporated into other documents, and applies revisions within target documents; paragraph 0045, Fig. 2, computer memory 202 for storing programs and data while they are being used, persistent storage device 203 for persistently storing programs and data, media drive 204 for reading programs and data stored on computer readable medium); and
 the method for maintaining modification management of a tailored document based on transcluded portions of one or more source documents (e.g. paragraph 0019, incorporating pre-existing content into target document my selecting that content within source document then performing interactions for transferring the selected content to a particular position in the target document; paragraph 0024, when document is revised, the facility determines whether the revisions affect any portions of the document that have been incorporated into other documents, and applies revisions within target documents; paragraph 0048, user preparing/revising target document seeks to incorporate portion of source document into the target document; paragraph 0098, Fig. 6, user performing actions incorporating portion 611 of first document into second document; paragraph 0053, Fig. 8, showing portion 611 of first document incorporated into second document), comprising: 
determining modifications in each revision of each source document (e.g. paragraph 0024, when document is revised, the facility determines whether the revisions affect any portions of the document that have been incorporated into other documents; paragraph 0030, storing new version of fragment to reflect each editing action performed by the fragment; paragraph 0049, each time author performs revisions to selected portion in context of other/first document, second user is notified; paragraph 0054, Fig. 9, step 901, facility determines that the selected portion of the first document is revised in revision mode; Fig. 10, showing revision to selected portion within document 1); 
storing said modifications (e.g. paragraph 0030, storing new version of fragment to reflect each editing action performed by the fragment, identified by date and time of editing action; paragraph 0055, Fig. 10, revision has occurred to first document adding text to second paragraph as shown in annotation 1041; paragraph 0056, Fig. 9, step 902, incorporation mode selected by second user specifies that the second user is to be notified about revisions occurring in the revision mode corresponding to the revisions detected in step 901 and then notifies the user; i.e. where at least formulating the notification which includes the determined revisions within it includes storing the revisions/modifications (i.e. the notifications are stored at least within the generated notification as shown in Fig. 11)); and 
notifying a user of the tailored document with respect to said determined modifications in each transcluded portion of the one or more source documents that is incorporated in the tailored document (e.g. paragraph 0049, Fig. 6, user incorporating portion of source document into target document may specify with radio buttons 632 and 633 to be notified by revisions to the selected/incorporated portion; each time an author performs revisions to the selected portion in the context of another document such as the first document, second user is notified by revisions to the selected portion; paragraph 0056, Fig. 9 step 903, facility notifies the second user of the revisions detected, seeking second user’s decision about whether to apply these revisions to the version of the selected portion of the first document that appears in the second document; paragraph 0057, Fig. 11, display presented by facility to notify second user of revisions includes message 1100 delivered to the second user which includes the identify 1101 of the owner of the source document, the name 1102 of the source document, and the name 1103 of the target document, along with contextual snippet 1111 of the target document including the portion 1112 incorporated from the first document which shows revisions 1141 that have been performed to this portion of the first document); 
wherein said modifications include any changes to the transcluded portions of the one or more source documents between revisions of the source document (e.g. paragraph 0024, when document is revised, the facility determines whether the revisions affect any portions of the document that have been incorporated into other documents; paragraph 0030, storing new version of fragment to reflect each editing action performed by the fragment; paragraph 0049, each time author performs revisions to selected portion in context of other/first document, second user is notified; paragraph 0055, Fig. 10, as shown in annotation 1041, revision has occurred to source document (i.e. modifications/changes to the transcluded portion of the source document from one revision to the next)).
Mullins does not explicitly disclose wherein determining modifications in each revision of each source document includes calculating the difference between at least two non-successive revisions of each source document.  However, Glover teaches wherein determining modifications in each revision of each source document includes calculating the difference between at least two non-successive revisions of each source document (e.g. paragraph 0031, choosing, from all available versions of document, working version to which changes from other versions will be applied; paragraph 0032, versions other than selected working version divided into two categories; already merged versions are versions which are direct ancestors of the working version or are marked as already merged; possible contributions category consists of all other versions, which may contain changes that need to be merged into the working version, typically versions of the document that are related but not ancestors of the working document; paragraph 0033, narrowing possible contributions category; paragraphs 0034-0035, describing this process using Fig. 4 as an example; paragraph 0036, where version #8 of the document is selected as the working version, after performing selections, 2 possible sets of changes to allow reviewer to apply, changes made by Bob (version #6 compared against version #1) and changes made by Charles (version #7 compared against version #3); the system may choose to automatically calculate both sets of changes and display them to the reviewer or prompt the reviewer with list of possible contributions and allow them to select which one to use; paragraph 0039, determining changes made in each contribution by comparing the contribution version against the reference version; i.e. where, in determining differences/changes between versions of a document, non-successive versions/revisions of the document are compared, such as comparing versions 6 and 1, and comparing versions 7 and 3 as shown in Fig. 4, and where these determined differences/changes may further be applied to yet another non-successive document version, such as applying changes between document versions (determined by comparing versions 6 and 1 or 7 and 3) to a working version of the document (such as version 8), where the working version to which the changes are applied and the versions in which the changes occurred are non-successive).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Mullins and Glover in front of him to have modified the teachings of Mullins (directed to sharing content between electronic documents, including providing notifications regarding changes to content shared between documents), to incorporate the teachings of Glover (directed to tracking changes in a collaborative document editing environment) to include the capability to include, when determining modifications in revisions of source documents, a determination/calculation of differences between two non-successive revisions/versions of the source document.  One of ordinary skill would have been motivated to perform such a modification in order to provide a flexible, easy to use system for suggesting merging changes from one or more versions of a document into another target version of the document as described in Glover (paragraph 0022).
With respect to claims 2, 12, and 22, Mullins in view of Glover teaches all of the limitations of claims 1, 11, and 21 as previously discussed and Mullins further teaches wherein determining modifications in each revision of each source document further includes calculating the difference between successive revisions of each source document, and wherein the determined modifications in each revision of each source document includes calculated differences between successive revisions of each source document (e.g. paragraph 0030, storing fragment to reflect each editing action performed on the fragment, such as for each character or group of characters inserted into the fragment and for each character or group of characters that is deleted; paragraph 0054, Fig. 9, step 901, facility determines that the selected portion of the first document is revised in revision mode; Fig. 10, showing revision to selected portion within document 1; paragraph 0055, revision has occurred to first document adding text to second paragraph as shown in annotation 1041; i.e. as shown Fig. 10, the calculated/determined difference between document/fragment revisions/versions is shown underlined, where determining that text is added, or is deleted, from one version of the document to the next is analogous to calculating a difference between them).
With respect to claims 3, 13, and 23, Mullins in view of Glover teaches all of the limitations of claims 2, 12, and 22 as previously discussed and Mullins further teaches wherein the step of notifying includes displaying revised transcluded portions of the tailored document for portions of a source document that have changed between revisions of the source document (e.g. paragraph 0057, Fig. 11, notification message contains contextual snippet 1111 of the target document including the portion 1112 incorporated from the first document, which shows the revisions 1141 that have been performed to this portion of the first document).
With respect to claims 4, 14, and 24, Mullins in view of Glover teaches all of the limitations of claims 3, 13, and 23 as previously discussed and Mullins further teaches wherein the revised transcluded portions of the source documents included in the transcluded document are displayed in a red-line manner (e.g. paragraph 0057, showing in any suitable manner the revisions 1141 performed to this portion of the first document, as shown in the notification display of Fig. 11, where the added text is shown with underlining at 1141).
With respect to claims 5, 15, and 25, Mullins in view of Glover teaches all of the limitations of claims 4, 14, and 24 as previously discussed and Mullins further teaches the apparatus comprising a user interface to receive user inputs, and the method further comprising receiving user input regarding which, if any, of the modifications shall/should be incorporated in the tailored document (e.g. paragraph 0057, Fig. 11, notification message further includes control 1121 that the second user can select in order to apply these revisions within the context of the second document and control 1122 that the second user can select in order to omit to apply these revisions in the context of the second document).
With respect to claims 9, 19, and 29, Mullins in view of Glover teaches all of the limitations of claims 1, 11, and 21 as previously discussed and Mullins further teaches wherein the step of notifying a user includes displaying text notifications (e.g. as shown in Fig. 11 and described in paragraph 0057, providing notification message to user including text stating that the incorporated text from the first document has been revised, showing the revisions/modifications in context, and asking whether the user would like to apply the revisions).
With respect to claim 8, Mullins in view of Glover teaches all of the limitations of claims 1 as previously discussed and Mullins and Glover both further teach wherein the determined modifications are stored in one of:  an added in form identifying the addition of a section to the source document between revisions, a modified in form indicating a modification to the source document between revisions, or a deleted in form identifying a deletion of a section of the source document between revisions (e.g. Mullins paragraph 0030, storing a new version of a fragment to reflect each editing action performed on the fragment, identified by date and time at which action was performed; creating new fragment version for each character or group of characters inserted, and for each character or group of characters that is deleted; Glover paragraph 0039, output from comparison process including annotations to indicate which parts of document are inserted, deleted, etc.; content of document includes insertion indications, deletion indications, etc.; i.e. where stored information identifying content which is inserted/deleted at a location in a document is analogous to stored modifications in an added in form identifying the addition of a section, and a deleted in form identifying a deletion of a section of the source document, (such as a group of characters) to a document between revisions; further both insertion and deletion of content of the document are forms of modification of the document and therefore both of these are also analogous to a modified in form indicating a modification to the source document).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Mullins and Glover in front of him to have modified the teachings of Mullins (directed to sharing content between electronic documents, including providing notifications regarding changes to content shared between documents), to incorporate the teachings of Glover (directed to tracking changes in a collaborative document editing environment) to include the capability to include, when determining modifications in revisions of source documents, the capability to store the determined modifications in a variety of forms (i.e. such as, within the stored fragments of Mullins reflecting editing actions such as insertion and deletion of content, providing annotations indicating which portions of the document have been inserted/deleted/modified as taught by Glover).  One of ordinary skill would have been motivated to perform such a modification in order to provide a flexible, easy to use system for suggesting merging changes from one or more versions of a document into another target version of the document as described in Glover (paragraph 0022).
With respect to claims 10, 20, and 30, Mullins in view of Glover teaches all of the limitations of claims 1, 11, and 21 as previously discussed and Mullins further teaches wherein each source document is hierarchical in structure and wherein each portion of the source document modified is inherited upwards and each portion of the source document modified by deletion is inherited downwards (e.g. paragraphs 0028-0033, documents comprised of single root fragment which can directly contain content as well as references referring to other fragments; fragments referred to by the root fragment also can directly contain content as well as references to other fragments, and so on; when document is opened facility collects and synthesizes contents beginning with root fragment and then continuing to references and references of references, etc.; i.e. where, since the document is hierarchically comprised of a root fragment and lower level reference fragments, when the document is synthesized based on the fragments, any modifications including additions or deletions to upper and lower level fragments will be incorporated bidirectionally across the fragments).
Claims 6, 7, 16-18, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Glover, further in view of Koenig et al. (US 20140365886 A1).
With respect to claims 6, 16, and 26, Mullins in view of Glover teaches all of the limitations of claims 1, 11, and 21 as previously discussed.  Mullins does not explicitly disclose wherein the step of notifying the user includes generating icons that identify the type of modification.  However, Koenig teaches wherein the step of notifying the user includes generating icons that identify the type of modification (e.g. paragraph 0024, in-document notification provide via icons of various shapes and colors for conveying such information as presence of user-created items in or associated with document; icon displayed for indicating location in document of user-created comments, footnotes, editing timeline information, edits, formatting information, etc.; paragraph 0034, Fig. 2, displaying mark 250 in document 210 illustrative of location in document where current change 230 to the document 210 has been made; user may have edited paragraph of document; once user finishes making the change 230 to the document 210, icon displayed/presented relative to position of the change; marks 255 and 260 may indicate locations where other changes have been made to the document; paragraph 0035, display characteristics of icons varied for conveying information in or about corresponding locations in document; marks 250, 255, 260 having varying sizes; display sizes of marks/icons used as indication of quantity or value associated with the notification, such as mark 260 being displayed significantly larger than mark 250 indicating changes made to document at mark 260 are longer, more voluminous or more extensive than at 250; paragraph 0036, applying other presentation attributes to icons, such as overlaid numbering, different color schemes, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Mullins, Glover, and Koenig in front of him to have modified the teachings of Mullins (directed to sharing content between electronic documents, including providing notifications regarding changes to content shared between documents) and Glover (directed to tracking changes in a collaborative document editing environment), to incorporate the teachings of Koenig (directed to providing notifications within documents including notifications regarding changes to the content of documents) to include 
With respect to claims 7, 17, and 27, Mullins in view of Glover, further in view of Koenig teaches all of the limitations of claims 6, 16, and 26 as previously discussed and Koenig further teaches wherein the icons include an icon indicating that text in a portion of the tailored document has changed, another icon indicating that no change in a portion of the tailored document has occurred, and a further icon indicating that a portion of the tailored document has been deleted in the revision of the source document (e.g. paragraph 0024, in-document notification provide via icons of various shapes and colors for conveying such information as presence of user-created items in or associated with document; icon displayed for indicating location in document of user-created comments, footnotes, editing timeline information, edits, formatting information, etc.; paragraph 0034, Fig. 2, displaying mark 250 in document 210 illustrative of location in document where current change 230 to the document 210 has been made; user may have edited paragraph of document; once user finishes making the change 230 to the document 210, icon displayed/presented relative to position of the change; marks 255 and 260 may indicate locations where other changes have been made to the document; paragraph 0035, display characteristics of icons varied for conveying information in or about corresponding locations in document; marks 250, 255, 260 having varying sizes; display sizes of marks/icons used as indication of quantity or value associated with the notification, such as mark 260 being displayed significantly larger than mark 250 indicating changes made to document at mark 260 are longer, more voluminous or more extensive than at 250; paragraph 0036, applying other presentation attributes to icons, such as overlaid numbering, different color schemes, etc.; paragraph 0044, marks 610 indicating presence of flags in document; paragraph 0045, comment indicator bar 622 displayed in document for showing location of comment in document; flag 625 placed for alerting users to pay attention to that portion of the document; i.e. where multiple different icons having a different sizes, colors, etc. are indicative of text in different portions of the document changing, including text which has been deleted, and where a second icon flagging a portion of the document which has not changed but which users should pay attention to is indicative of no change in the portion of the document).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Mullins, Glover, and Koenig in front of him to have modified the teachings of Mullins (directed to sharing content between electronic documents, including providing notifications regarding changes to content shared between documents) and Glover (directed to tracking changes in a collaborative document editing environment), to incorporate the teachings of Koenig (directed to providing notifications within documents including notifications regarding changes to the content of documents) to include the capability to include, in the notification provided to the user, various icons identifying the type of modification made to the document, including icons indicating that text at a location has changed, such as by being deleted, added, or otherwise modified, and icons/flags indicating that users should pay attention to a portion of the document even if it has not changed.  One of ordinary skill would have been motivated to perform such a modification in order to solve limitations found in prior art systems with respect to notifying or otherwise providing information regarding a document, including information about changes to the document, by providing live notification areas in which a variety of valuable, interesting, or other information may be presented, while allowing a user to quickly navigate through the document  as described in Koenig (paragraphs 0001-0003, 0005, 0035).
With respect to claims 18 and 28, Mullins in view of Glover, further in view of Koenig teaches all of the limitations of claims 17 and 27 as previously discussed and Mullins and Glover both further teach wherein the determined modifications are stored in one of:  an added in form identifying the addition of a section to the source document between revisions, a modified in form indicating a modification to the source document between revisions, or a deleted in form identifying a deletion of a section of the source document between revisions (e.g. Mullins paragraph 0030, storing a new version of a fragment to reflect each editing action performed on the fragment, identified by date and time at which action was performed; creating new fragment version for each character or group of characters inserted, and for each character or group of characters that is deleted; Glover paragraph 0039, output from comparison process including annotations to indicate which parts of document are inserted, deleted, etc.; content of document includes insertion indications, deletion indications, etc.; i.e. where stored information identifying content which is inserted/deleted at a location in a document is analogous to stored modifications in an added in form identifying the addition of a section, and a deleted in form identifying a deletion of a section of the source document, (such as a group of characters) to a document between revisions; further both insertion and deletion of content of the document are forms of modification of the document and therefore both of these are also analogous to a modified in form indicating a modification to the source document).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Mullins, Koenig, and Glover in front of him to have modified the teachings of Mullins (directed to sharing content between electronic documents, including providing notifications regarding changes to content shared between documents) and Koenig (directed to providing notifications within documents including notifications regarding changes to the content of documents), to incorporate the teachings of Glover (directed to tracking changes in a collaborative document editing environment) to include the capability to include, when determining modifications in revisions of source documents, the capability to store the determined modifications in a variety of forms (i.e. such as, within the stored fragments of Mullins reflecting editing actions such as insertion and deletion of content, providing annotations indicating which portions of the document have been inserted/deleted/modified as taught by Glover).  One of ordinary skill would have been motivated to perform such a modification in order to provide a flexible, easy to use system for suggesting merging changes from one or more versions of a document into another target version of the document as described in Glover (paragraph 0022).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion

Kapadia et al. (US 20150378972 A1) teaches performing document revision history analysis including comparisons of non-successive revisions (e.g. paragraph 0060, describing Fig. 4C; comparing Bob’s edit to baseline version (version 1) to the edit made by Chris (version 3) and the edit made by Fred (version 4)). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179